980 F.2d 741
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.David Joe MARTIN, Defendant-Appellant.
No. 92-2217.
United States Court of Appeals, Tenth Circuit.
Nov. 25, 1992.

Before LOGAN, STEPHEN H. ANDERSON and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant appeals the district court's order denying him release pending sentencing.   The district court docket sheet reflects that the district court sentenced appellant on October 28, and on November 5, appellant filed an appeal from his conviction and sentence, as well as the order detaining him pending appeal.   Therefore, this appeal from the denial of release pending sentencing is MOOT and is hereby DISMISSED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3